Citation Nr: 1608891	
Decision Date: 03/07/16    Archive Date: 03/15/16

DOCKET NO.  13-31 173A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a peptic ulcer and, if so, whether service connection is warranted.

2.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for nerve damage in the back, to include as secondary to the service-connected left knee disability, and, if so, whether service connection is warranted.

3.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for chronic back pain, to include as secondary to the service-connected left knee disability, and, if so, whether service connection is warranted.

4.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for sinusitis and, if so, whether service connection is warranted.

5.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for headaches and, if so, whether service connection is warranted.

6.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for left ear condition, to include otitis externa and, if so, whether service connection is warranted.

7.  Entitlement to service connection for Meniere's disease, to include as secondary to service-connected tinnitus.

8.  Entitlement to a rating in excess of 10 percent for hemorrhoids.  

9.  Entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU).
 

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Counsel




INTRODUCTION

The Veteran served on active duty from April 1987 to April 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In a December 2010 rating decision, the RO continued a 10 percent disability rating for hemorrhoids and tinnitus.  The RO also denied reopening claims for sinusitis, headaches, peptic ulcer, nerve damage in the back, and chronic back pain.  In a May 2012 decision, the RO denied service connection for Meniere's disease and denied reopening the claim for service connection for a chronic left ear condition.  

In a November 2012 decision, the RO continued its denial of service connection for otitis externa of the left ear and Meniere's disease.  

In October 2014, the Veteran withdrew his claim for an increased rating for tinnitus.  As such, that matter is not before the Board.

In September 2015, the Veteran testified during a hearing before the undersigned Veterans Law Judge by videoconference; a transcript of that hearing is of record.  During the hearing, the Veteran requested, and the undersigned granted, a 60-day abeyance period for submission of additional evidence in support of the claims.  In December 2015, the Veteran submitted additional medical evidence in support of his appeal along with a waiver of initial RO consideration of this evidence.  See 38 C.F.R. §§ 20.800, 20.1304.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  During his September 2015 Board hearing, the Veteran indicated that he could not work, due to his anemia secondary to hemorrhoids, based on his energy level.  As explained in further detail below, the Board considers the matter of the Veteran's entitlement to a TDIU due to anemia secondary to hemorrhoids as a component of the claim for a higher rating for hemorrhoids.  

In January 2016, the Veteran submitted additional documents in support of his claims on appeal, by way of his Congressman.  This evidence was not accompanied by waiver of initial RO consideration.  In the present case, such evidence is generally duplicative of evidence previously considered by the Agency of Original Jurisdiction (AOJ) or is not relevant to the current claims.  As such, the Veteran is not prejudiced by the Board's review of this evidence.  38 C.F.R. § 20.1304.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for nerve damage in the back, chronic back pain, sinusitis, left ear condition, to include otitis externa, headaches, and Meniere's disease and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a final decision issued in May 2005, the RO determined that service connection for peptic ulcers, nerve damage in the back, chronic back pain, headaches, sinusitis, and a left ear condition, was not warranted.  

2.  As to the claim for service connection for peptic ulcers, the evidence added to the record since the final May 2005 denial is duplicative, cumulative, or redundant of the evidence of record at the time of the decision and does not raise a reasonable possibility of substantiating any of that claim.  

3.  As to the claims for service connection for headaches, sinusitis, a left ear condition, nerve damage in the back, and chronic back pain, the evidence added to the record since the final May 2005 denials relate to unestablished facts necessary to substantiate each claim.  

4.  Prior to February 24, 2012, the Veteran's hemorrhoids were characterized as mild or moderate, with no evidence of secondary anemia or fissures.

5.  From February 24, 2012, the Veteran's hemorrhoids have been characterized as having persistent bleeding with secondary anemia.

6.  From August 20, 2013, the Veteran's hemorrhoids have been manifested by slight impairment of sphincter control with small amounts of leakage.


CONCLUSIONS OF LAW

1.  The May 2005 decision is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

2.  As to the claim for service connection for peptic ulcers, new and material evidence has not been received to reopen that claim.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  As to the claims for service connection for headaches, sinusitis, a left ear condition, nerve damage in the back, and chronic back pain, new and material evidence has been received to reopen each claim.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

4.  Prior to February 24, 2012, the criteria for a disability rating in excess of 10 percent for hemorrhoids are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3,321, 4.1, 4.3, 4.7, 4.114, Diagnostic Code 7336 (2015).

5.  From February 24, 2012, the criteria for a 20 percent disability rating, and no higher, for hemorrhoids are met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3,321, 4.1, 4.3, 4.7, 4.114, Diagnostic Code 7336 (2015).

6.  From August 20, 2013, the criteria for a separate 10 percent disability rating, and no higher, for impairment of sphincter control associated with hemorrhoids are met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3,321, 4.1, 4.3, 4.7, 4.114, Diagnostic Code 7336 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist
 
The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information regarding the disability rating and effective date for the award of benefits if service connection is awarded.  Id. at 486.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

The U.S. Court of Appeals for the Federal Circuit previously held that any errors in notice required under the VCAA should be presumed to be prejudicial to the claimant unless VA shows that the error did not affect the essential fairness of the adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Under Sanders, VA bore the burden of proving that such an error did not cause harm.  Id.  

In the case Shinseki v. Sanders, 129 S.Ct. 1696 (2009), however, the U.S. Supreme Court held that the Federal Circuit's blanket presumption of prejudicial error in all cases imposed an unreasonable evidentiary burden upon VA.  Rather, in Shinseki v. Sanders, the Supreme Court suggested that determinations concerning prejudicial error and harmless error should be made on a case-by-case basis.  Id.  As such, in conformance with the precedents set forth above, on appellate review the Board must consider, on a case-by-case basis, whether any potential VCAA notice errors are prejudicial to the claimant.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that the VCAA notice requirements in regard to new and material evidence claims require VA to send a specific notice letter to the claimant that: (1) notifies him or her of the evidence and information necessary to reopen the claim (i.e., describes what is meant by new and material evidence); (2) identifies what specific evidence is required to substantiate the element or elements needed for service connection that were found insufficient in the prior denial on the merits; and (3) provides general VCAA notice for the underlying service connection claim.

A June 2009 letter (as to the claims for chronic back pain and peptic ulcer) and an August 2009 letter (as to nerve damage in the back, sinusitis, headaches) provided by the RO provided information consistent with those requirements.  However, VA has since determined that such requirements are inconsistent with the subsequent Federal Circuit decisions in Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009) ("Vazquez-Flores II') and Wilson v. Mansfield, 506 F.3d 1055, 1059 (Fed. Cir. 2007).  See VAOPGCREC 6-2014 (2014).  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a June 2009 letter (as to the claims for chronic back pain and peptic ulcer) and an August 2009 letter (as to nerve damage in the back, sinusitis, headaches), sent prior to the initial unfavorable decisions, advised the Veteran of the evidence and information necessary to substantiate his service connection claims, as well as his and VA's respective responsibilities in obtaining such evidence and information.  The August 2009 letter also included notice as to an increased rating for the hemorrhoids claim.  The notice letters also provided notice of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and VA has complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

VA has a duty to assist the Veteran in developing his claims, which includes assisting the Veteran in obtaining any outstanding records of identified VA or private medical treatment relevant to his claim, and affording him an examination when appropriate.  

Relevant to the duty to assist, the AOJ obtained and considered the Veteran's service treatment records as well as post-service VA and private treatment records.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  In this regard, the Board notes that during the September 2015 Board hearing, the Veteran reported that he would submit additional evidence supportive of his claim, some of which has since been submitted, as discussed in the Introduction portion of this decision.  Therefore, the Board finds that VA has met its duty to assist the Veteran in obtaining relevant records.

The Board notes that the Veteran has not been provided with a VA examination in connection with his application to reopen his previously denied claim of entitlement to service connection for peptic ulcer.  The Court also has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  As to the current claims, the Board finds that new and material evidence has not been associated with the claims file and the claim does not warrant further development.  The Veteran's current medical records do not document any diagnosis of, complaints of, or treatment for, a peptic ulcer.

In regards to the hemorrhoids increased rating claim, the Board finds that adequate information is associated with the claims file to rate the Veteran's claim.  The Veteran underwent VA examinations in November 2010 and August 2013, following his initiation of the increased rating claim.  Neither the Veteran nor his representative has alleged that the examination was inadequate for rating purposes.  Moreover, the Board finds that the examinations are adequate to evaluate the Veteran's service-connected hemorrhoids, as each one included an interview with the Veteran, a review of the record and a full physical examination, addressing the relevant rating criteria. 

The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007); VAOPGCPREC 11-95 (1995).  

Additionally, in September 2015, the Veteran set forth his contentions during a hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the September 2015 hearing, the undersigned noted the issues on appeal.  At that time, the undersigned specifically noted that in order to substantiate the Veteran's claims, he needs to establish that each claimed disability is casually linked to an event, something that happened in service. She made clear that a nexus still needed to be established to substantiate those claims.  She further indicated that as to the hemorrhoids, the Veteran needed to establish that his symptoms entitled him to the next higher rating.  The Veteran had the opportunity to provide testimony as to the sinusitis, headaches, peptic ulcer, Meniere's disease (to include as secondary to tinnitus) and back disorders (to include on a secondary basis to the knee).  The Veteran provided some testimony as to his Meniere's disease symptoms.  However, he chose not to provide additional evidence at the time of the hearing for the service connection claims; his representative noted that they would develop nexus statements from a medical professional to support those claims.  Also, the Veteran provided evidence as to the severity and symptoms of his service-connected hemorrhoids.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II. New and Material Evidence Claims 

The Veteran contends that service connection is warranted for peptic ulcers, headaches, sinusitis, a left ear condition, nerve damage in the back, and chronic back pain.

Service treatment records generally document occasional complaints of, or treatment for, the claimed disorders or symptoms associated with such disorders.  For example, in December 1987, the Veteran reported epigastric burning, nausea and dizziness since being on the ship and occasional occipital and frontal headaches; he received a diagnoses of motion sickness and mild gastritis.  Later that month, the Veteran reported low back pain and headaches.  In October 1988, he reported complaints of sinus problems and headaches.  A January 1988 record documented a complaint of low back pain, with a diagnosis of musculoskeletal lumbar spine pain and intermittent headaches, resolved by moving around.  An April 1990 service treatment record documented a dry cough for several months, and suspect allergic related rhinitis/irritable cough.  

Following his April 1991 separation from service, the Veteran, during a May 1996 Gulf War registry examination, reported symptoms of vasomotor rhinitis.

In an October 2001 rating decision, the RO denied service connection for chronic back pain, to include as secondary to the service-connected disability of patellofemoral syndrome of the left knee.

AOJ decisions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority. 38 C.F.R. § 3.104(a).  The claimant has one year from notification of an AOJ decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).  The appellant did not file an application for review on appeal or any pertinent new evidence within one year of the decision.   

In a May 2005 rating decision, the RO determined that new and material evidence had not been received in regards to the chronic back pain claim.  The RO also denied service connection for the other nerve damage in the back, sinusitis, headaches, and left ear condition, to include otitis externa.  As to sinusitis, the RO found that there was no permanent residual or chronic disability following service.  For the other claims, the RO found that there was no evidence showing the claimed conditions were related to active service.  

In July 2005, the Veteran filed a notice of disagreement with those issues.  The RO issued a statement of the case in June 2006.  The Veteran filed an appeal in December 2006.  The Veteran did not file a timely substantive appeal as to those claims.  As such, that decision is final.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).  In September 2008, the RO informed the Veteran that he had failed to perfect his appeal.

In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period. However, in the instant case, such regulation is inapplicable.    The AOJ received no relevant evidence pertaining to this claim prior to the expiration of the appeal period, for either the October 2001 or May 2005 rating decisions.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).  Thereafter, the RO received the appellant's current petition to reopen the claim in March 2009.  

Generally, a claim that has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decision makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

The Court has emphasized that the final sentence of 38 C.F.R. § 3.156(a), especially the phrase "raise[s] a reasonable possibility of substantiating the claim," does not create a third element or separate determination in the reopening process, but is a component of the question of what is new and material evidence. See Shade v. Shinseki, 24 Vet. App. 110, 117(2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen). 

Shade further holds that 38 C.F.R. § 3.156  "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim[.]"  Id.  Further, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, and regulations do not require new and material evidence as to each previously unproven element of a claim.  Id.  Rather, the Board should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Id., see also McLendon v. Nicholson, 20 Vet. App. 79, 83(2006).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

As to the peptic ulcer claim, the Veteran has not submitted any evidence relevant to the current claim.  Also, VA medical records do not document that the Veteran currently has, or is receiving treatment for, such a disorder.  As no new or material evidence has been associated with the claims file, this issue is not reopened.  38 U.S.C.A. § 5108.

As to the chronic back pain and nerve damage in the back claims, the Board concludes that the new November 2010 VA examination report, wherein the examiner found that the Veteran had age-related back disorders, is new in that it was not previously of record.  It is material because it relates to unestablished facts necessary to substantiate the claim, namely the etiology of the current back disorders.  Accordingly, these issues are reopened.  38 U.S.C.A. § 5108.

As to the claims for sinusitis, left ear condition, to include otitis externa, and headaches, newly associated VA medical records document current complaints of, or treatment for, such disorders or symotoms associated with such disorders.  Thus, given the evidence demonstrating current sinusitis, left ear condition, to include otitis externa, and headaches, as well as, service treatment records indicating possible treatment for similar disorders, in accordance with Shade and the duty to assist, the evidence received since the May 2005 rating decision is new and material.  See 38 C.F.R. § 3.156(a).  Accordingly, the issue of entitlement to service connection for sinusitis, left ear condition, to include otitis externa, and headaches are reopened.  38 U.S.C.A. § 5108.

III. Increased Rating for Hemorrhoids

A.  Increased Rating Law

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran. 38 C.F.R. § 4.3.

A veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  The following analysis is therefore undertaken with the possibility that "staged rating" (assignment of different ratings may be warranted for distinct periods of time, based on the facts found) may be warranted. 

Under Diagnostic Code 7336, a noncompensable rating is assigned for mild or moderate symptoms.  A 10 percent rating is assigned for large or thrombotic, irreducible hemorrhoids with excessive redundant tissue, evidencing frequent recurrences.  A maximum 20 percent rating is assigned for hemorrhoids with persistent bleeding and with secondary anemia, or with fissures.  38 C.F.R. § 4.114, Diagnostic Code 7336.

The Board notes that the term "thrombotic" is defined as pertaining to or affected with thrombosis.  The term "thrombosis" is the formation, development or presence of a thrombus.  Finally, a "thrombus" is a stationary blood clot along the wall of a blood vessel.  See Dorland's Illustrated Medical Dictionary 1907 (30th ed. 2003).

B.  Factual Background and Analysis

Historically, in a May 2005 rating decision, the RO granted service connection for hemorrhoids and assigned a noncompensable disability rating.  In a June 2006 rating decision, the RO granted a 10 percent disability rating.  Presently, the Veteran is appealing a December 2010 rating decision, wherein the RO continued the 10 percent rating for hemorrhoids.

In November 2010, the Veteran underwent a VA examination.  The VA examiner noted that the Veteran's last colonoscopy showed hemorrhoids, but was otherwise normal.  There was no diarrhea, abdominal pain, fecal incontinence, or hemorrhoid surgery.  The Veteran's treatment was hydrocortisone rectal suppositories and oral docusate stool softener.  He had no specific activity that he cannot perform because of hemorrhoids.  The examiner noted benign hemorrhoids in the anal canal, with no evidence of fecal leakage, no fissures, and no rectal prolapse.  Sphincter tone was normal.  Also, diagnostic and clinical CBC tests showed no anemia.  

A February 24, 2012 VA physician assistant noted performing a rectal exam and finding normal tone, no evidence of blood, and small external skin tags at 5 o'clock.  The examiner found that the Veteran had bleeding, prolapsing hemorrhoids.  

In a February 24, 2012 VA medical record, the Veteran reported bleeding prolapsing hemorrhoids, which would prolapse with every bowel movement.  He reported having to manually reduce such hemorrhoids.  He noted blood on the tissue and occasionally drips into the toilet.  He also had a complete colonoscopy on February 15, 2012, which showed a clear colon and some internal and external hemorrhoids.  The Veteran had a history of constipation which has resolved with stool softeners and fiber supplements.  He denied fecal incontinence.  The provider found that the Veteran had bleeding prolapsing hemorrhoids, with soft stools on supplements, and no constipation. 

On March 22, 2012, the Veteran underwent VA hemorrhoids surgery.  The preoperative diagnosis was hemorrhoids.  The postoperative diagnosis was internal and external hemorrhoids.  The Veteran underwent transanal hemorrhoidal dearterialization.

In May 2012, the Veteran reported noticing some more blood from the surgery.  He indicated that he had been straining a little bit, but not much, not like it was before the surgery. 

In August 2013, the Veteran underwent a VA examination.  The examiner noted that the Veteran took continuous medication for his hemorrhoids, including witch hazel pads, hemorrhoidal cream, and suppositories.  The examiner found that the Veteran had mild or moderate hemorrhoids, but clarified that the Veteran's "hemorrhoids were large with persistent bleeding, had surgical resection of hemorrhoids last year...still with some hemorrhoids...anemia and...some bleeding."  The examiner further noted large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  There was also persistent bleeding and secondary anemia.  The examiner found slight impairment of sphincter control, without leakage.  The examiner found small or moderate external hemorrhoids.

During his July 2015 Board hearing, the Veteran reported that even after surgery, he
still had large and thrombotic irreducible and excessively redundant hemorrhoids, with persistent bleeding and secondary anemia.  He also claimed to have a slight impairment to sphincter control, which called for small amounts of stool leakage.  He also reported feeling tired due to his anemia.     

In order to warrant a disability rating in excess of 10 percent, the Veteran would need persistent bleeding, with secondary anemia or with fissures.  The February 24, 2012 VA physician assistant noted the performance of a rectal exam and finding normal tone, no evidence of blood, and small external skin tags at 5 o'clock.  However, the examiner found that the Veteran had bleeding, prolapsing hemorrhoids.  As such, the Board will consider the Veteran as having persistent bleeding since that time.  Thereafter, the Board notes that the August 2013 VA examiner found that the Veteran's hemorrhoids were manifested by persistent bleeding and anemia.  

The first medical evidence of record indicating that the Veteran has anemia was the August 20, 2013 VA examination.  However, since it is factually ascertainable that the Veteran has had persistent bleeding since February 24, 2012 which subsequently required surgery on March 22, 2012, the Board will resolve reasonable doubt in favor of the Veteran and find that he more nearly approximated the criteria for a 20 percent rating under Diagnostic Code 7336 on February 24, 2012.  In so finding, the Board recognizes that the Veteran has claimed that he has had anemia since prior to August 20, 2013, as noted in a May 28, 2012 statement.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App.  428, 435 (2011), as to the specific issue in this case, i.e., whether the Veteran has medically diagnosed anemia (and the degree of anemia), such question falls outside the realm of common knowledge of a lay person as it involves a medical subject concerning an internal physical process, including specific blood testing to make such a determination.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).   Consequently, the Board assigns great probative value to the professional medical evidence of record.  

As such, the Board finds that prior to February 24, 2012 (the date of the VA's physician assistant's note) a disability rating in excess of 10 percent is not warranted.  However, from February 24, 2012, a 20 percent disability rating is warranted.  The 20 percent disability rating is the maximum rating possible under diagnostic code 7336.  

During the Board hearing, the Veteran reported anemia, with symptoms such as tiredness.  Anemia is listed in the criteria for a 20 percent evaluation under Diagnostic Code 7336.  The Board has considered the Veteran's implication that his anemia constitutes a separate disability rating.  However, the anemia is a symptom of hemorrhoids that is specifically considered by the diagnostic code.  Therefore, providing a separate evaluation for anemia in addition to hemorrhoids would violate the rule against pyramiding.  38 C.F.R. § 4.14.

Moreover, the Board further notes that under Diagnostic Code 7700, for anemia, hypochromic-microcytic and megaloblastic such as iron-deficiency and pernicious anemia, a 0 percent rating is warranted for anemia when the hemoglobin level is 10gm/100ml or less and the condition is asymptomatic.  A 10 percent rating is warranted for a hemoglobin level of 10gm/100ml or less with findings such as weakness, easy fatigability, or headaches.  A 30 percent rating is warranted for a hemoglobin level of 8gm/100ml or less, with findings such as weakness, easy fatigability, headaches, lightheadedness, or shortness of breath.  A 70 percent rating is warranted for a hemoglobin level of 7 gm/100 ml or less, with findings such as dyspnea on mild exertion, cardiomegaly, tachycardia (100 to 120 beats per minute) or syncope (three episodes in the last six months).  A 100 percent rating is warranted for a hemoglobin level of 5 gm/100 ml or less, with findings such as high output congestive heart failure or dyspnea at rest, is rated 100 percent disabling.  A Note to Diagnostic Code 7700 provides that complications of pernicious anemia, such as dementia or peripheral neuropathy, are to be rated separately. 38 C.F.R. § 4.117.

Per the August 2013 VA examination findings, however, the Veteran would not warrant a compensable rating for anemia.  The VA examiner found Hemoglobin of 12.0, well over the amount warranting a compensable rating of Hemoglobin of 10, or lower for higher ratings. 

The Board has also considered whether a separate rating is warranted based on the Veteran's reports of loss of sphincter control.  Under Diagnostic Code 7332, for rectum and anus, impairment of sphincter control, a noncompensable rating is assigned for healed rectum and anus or slight impairment of sphincter control without leakage. A 10 percent rating is assigned for constant slight impairment of sphincter control or occasional moderate leakage.  A 30 percent rating is assigned for occasional involuntary bowel movements or impairment of sphincter control necessitating the wearing of a pad.  A 60 percent evaluation is warranted for extensive leakage and fairly frequent involuntary bowel movements.  A 100 percent rating is warranted if there is complete loss of sphincter control.  38 C.F.R. § 4.114, Diagnostic Code 7332.

The November 2010 VA examiner found that there was no impairment of sphincter control.  Thereafter, the August 2013 VA examiner initially described it as "[s]light impairment of sphincter control, without leakage" then clarified that the Veteran had "occasional small amount[s] of stool leakage without involuntary bowel movements."  During his July 2015 Board hearing, the Veteran himself described it as a slight impairment of sphincter control manifested by small amounts of stool leakage.  Resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran's slight impairment of sphincter control with small amounts of leakage more nearly approximates the criteria for a 10 percent rating under Diagnostic Code 7332.  Thus, the Veteran is entitled to a separate rating of 10 percent under Diagnostic Code 7332 effective August 20, 2013.  

C. Extraschedular Consideration

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected Meniere's disease.  In this regard, the Board finds that the Veteran's symptomatology associated with the disability is fully addressed by the rating criteria.  Specifically, the rating criteria contemplate symptoms such as size and frequency of the hemorrhoids, symptoms such as bleeding, anemia, and fissures.  The Board also considered the possible applicability of diagnostic codes applying to the Veteran's other noted symptoms.  Significantly, there is no medical indication or argument that the applicable criteria are otherwise inadequate to rate the disability.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability levels and symptomatology for his service-connected disability.  As such, the rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

Further, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  


ORDER

New and material evidence has not been received, the claim to reopen the service connection claim for peptic ulcer is denied.  

As new and material evidence has been received to reopen a claim for headaches the appeal, to this extent, is granted.

As new and material evidence has been received to reopen a claim for sinusitis, the appeal, to this extent, is granted.

As new and material evidence has been received to reopen a claim for left ear condition, to include otitis externa, the appeal, to this extent, is granted.

As new and material evidence has been received to reopen a claim for nerve damage in the back, the appeal, to this extent, is granted.

As new and material evidence has been received to reopen a claim for chronic back pain, the appeal, to this extent, is granted.

Prior to February 24, 2012, a disability rating in excess of 10 percent for hemorrhoids is denied.

From February 24, 2012, a 20 percent disability rating for hemorrhoids is granted, subject to the laws and regulations governing payment of monetary awards.

From August 20, 2013, a separate 10 percent disability rating for impairment of sphincter control associated with hemorrhoids is granted, subject to the laws and regulations governing payment of monetary awards.


REMAND

The Veteran contends that he developed nerve damage in the back, chronic back pain, sinusitis, and headaches, left ear condition, to include otitis externa, and Meniere's disease during service.  He alternatively contends that the claimed back disorders developed secondary to his service-connected left knee disability.  The Veteran also contends that he cannot work due to his hemorrhoids.




A.  Nerve Damage in the Back and Chronic Back Pain Claims

In November 2010, the Veteran underwent a VA examination as to the back.  However, the VA examiner did not address the question of whether the Veteran's claimed back disorders were caused or aggravated by his service-connected left knee disability.  As such, a new VA medical opinion is necessary to address this question.

B.  Sinusitis, Left Ear, Headaches, and Meniere's Disease Claims

Service treatment records document that the Veteran had complaints of sinus problems, headaches, left ear problems, and Meniere's disease.  

In October 1988, the Veteran complained of sinus problems.  In January 1990 he received a diagnosis of allergic rhinitis.  In March 1990, he reported fainting or dizziness after using the weight room, persistent cough and sinus problems.  An April 1990 service treatment record documented a dry cough for several months, and suspect allergic related rhinitis/irritable cough.  In February 1991, he reported problems with sinus and painful joints, but denied asthma, hay fever, anemia, ulcers, and arthritis.  

As to the headaches claim, the service treatment records also documented occasional headaches complaints.  A January 1988 record documented a complaint of low back pain, with a diagnosis of musculoskeletal lumbar spine pain and intermittent headaches, resolved moving around.   In December 1987, the Veteran reported epigastric burning, nausea and dizziness since being on the ship and occasional occipital and frontal headaches.  The examiner diagnosed the Veteran with motion sickness and mild gastritis.  Later that month, he reported low back pain and headaches.

As to the left ear condition claim, the service treatment records also documented findings of cerumen of the ear, such as in December 1987.  The Veteran also complained of nausea and dizziness at that time.  He received a diagnosis of motion sickness.  

Following service, VA medical records document complaints of, or treatment for, the above disorders, or symptoms consistent with such disorders.  In a July 2004 VA medical record, the Veteran reported that he has been treated for otitis externa of the left ear since about 1990.  He also claimed to have some occasional left aural fullness and true vertigo, when he stands up, starting six or seven months ago.  The examiner found that the Veteran possibly had benign paroxysmal positional vertigo. 

In January 2004, a VA CT report, there was a diagnosis of chronic left maxillary sinusitis.  

In September 2004, the Veteran underwent VA examination.  He reported difficulty with chronic rhinosinusitis, with left ear infection and tinnitus, and recurrent episodes of left otitis externa and otitis media.  The examiner noted that the Veteran has been seen by ENT in June 2004, for inferior turbinate hypertrophy and left otitis externa in the past that has now resolved.  The Veteran also reported dizziness and headaches, as well as, tinnitus and some posterior nasal drainage and cough.  The VA examiner diagnosed him with headaches, possible migraine or cluster headaches, chronic sinusitis, with recurrent left ear otitis externa and tinnitus. 

VA medical records also document current complaints of, or treatment for, such disorders or symptoms of such disorders.   For example, in a February 2, 2012 VA medical record, the Veteran complained of back pain and chronic migraines.  In a July 20, 2011 VA medical record, the provider diagnosed the Veteran with cchronic allergic rhinitis, left-sided external otitis, tinnitus, and benign positional paroxysmal vertigo.

Given the incidents in service, the Veteran should be afforded a VA examination to determine whether any of the currently claimed disorders are etiologically related to service.  38 C.F.R. § 3.156; see McLendon v. Nicholson, 20 Vet. App. 79 (2006).




C.  TDIU

As noted in the Introduction, the issue of entitlement to a TDIU has been raised by the record, including the September 2015 Board hearing testimony.  At that time, he indicated that he stopped working two months previously.

Therefore, upon remand, the AOJ should provide the Veteran with Veterans Claims Assistance Act of 2000 (VCAA)-compliant notice as to a TDIU, and request him to complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability). 

D.  All Claims

The Board also notes that the Veteran receives VA treatment through the VA Medical Center and the most recent treatment records are dated in September 2013.  Therefore, while on remand, any unassociated VA treatment records, including from September 2013 to the present, should also be obtained for consideration in the appeal.

Finally, the Board notes that the AOJ has not provided the Veteran with notice consistent with the Veterans Claims Assistance Act of 2000 (VCAA) as to supporting a claim for service connection, to include on a secondary basis.  Such notice should be provided.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  (a) The RO/AOJ should provide VCAA consistent notice as to supporting a service connection claim, to include as to on a secondary basis.  

(b) The RO/AOJ should also provide proper VCAA notice that informs the Veteran of the evidence and information necessary to establish entitlement to a TDIU. He should also be requested to complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).

2.  The RO/AOJ should obtain any unassociated VA treatment records, including from September 2013 to the present.  All reasonable attempts should be made to obtain such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After all records and/or responses received from have been associated with the claims file, return the claims file to the November 2010 VA examiner.  The claims file and a full copy of this REMAND must be made available to the examiner. The examiner shall note in the examination report that the claims folder and the Remand have been reviewed.  If the November 2010 VA examiner is not available, the claims file should be provided to an appropriate medical professional to render the requested opinions.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.  

Following a review of the paper and Virtual claims files, which includes VA treatment records, the VA medical opinion provider should offer an opinion on the following:

(i)  Is it at least as likely as not that any diagnosed back disorder was incurred in or was caused by the Veteran's active service?  The examiner should consider the Veteran's reports of falling from a ladder and injuring his back at the same time that he injured his service-connected left knee.  

(ii)  Is it at least as likely as not that any currently diagnosed arthritis (if found) developed within one year following his discharge from service (i.e., April 1991)?  The examiner should indicate whether the type and degree of any arthritis findings shown on examination would be consistent with finding arthritis developing in 1991.  

(iii)  Is it at least as likely as not that the Veteran's service-connected left knee disability caused or aggravated any current back disorder?  The examiner should provide an opinion as to the questions of BOTH causation AND aggravation.  

If the examiner finds that any back disorder was aggravated by a service-connected disability, he/she should determine, if possible, to what extent it was aggravated beyond the natural progression of the disorder. 

For purposes of this analysis, "aggravation" is defined as a permanent worsening of the nonservice-connected disability beyond that due to the natural disease process

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

EACH opinion offered should be accompanied by a full explanation.  

4.  After all records and/or responses received from have been associated with the claims file, obtain an appropriate VA examination, by an examiner(s), as to each claim for service connection for (a) sinusitis,  (b) headaches, (c) left ear condition, to include otitis externa, and (d) Meniere's disease.  If a specialist is necessary to adequately examine and/or provide a medical opinion as to any claimed disorder, such a specialist examination/opinion should be obtained.

The entire claims file, to include a complete copy of the REMAND and pertinent records from the paperless, electronic Virtual VA/VBMS file must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented history and assertions. All indicated tests and studies should be accomplished (with all results made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

Following a review of the paper and Virtual claims files, which includes VA treatment records, the VA medical opinion provider should offer an opinion on the following:

(i)  Is it at least as likely as not that (a) sinusitis,  (b) headaches, (c) left ear condition, to include otitis externa, and/or (d) Meniere's disease was incurred in or was caused by the Veteran's active service?  The examiner should consider the Veteran's reports of symptoms starting in service.  A short review of some of the Veteran's medical history is included in the Remand narrative.  

(ii)  Is it at least as likely as not that the Veteran's service-connected tinnitus caused or aggravated any Meniere's disease?  The examiner should provide an opinion as to the questions of BOTH causation AND aggravation.  

If the examiner finds that any Meniere's disease was aggravated by a service-connected disability, he/she should determine, if possible, to what extent it was aggravated beyond the natural progression of the disorder. 

For purposes of this analysis, "aggravation" is defined as a permanent worsening of the nonservice-connected disability beyond that due to the natural disease process.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

EACH opinion offered should be accompanied by an explanation.  

5.  The AMC/RO should consider whether this case should be forwarded to the Director, Compensation Service for consideration of the assignment of a TDIU for hemorrhoids and impairment of sphincter control on an extraschedular basis pursuant to the provisions of 38 C.F.R. § 4.16(b) (2015).   

6.  When the development requested has been completed, the case should again be reviewed by the RO/AOJ on the basis of the additional evidence.   If the benefit sought is not granted, the RO/AOJ should furnish the Veteran and his representative a supplemental statement of the case and a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)









This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH  
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


